SUB-ITEM 77C: Matters submitted to a vote of security holders During the fiscal year ended March 31, 2013, the stockholders of the Helios Advantage Income Fund, Inc., Helios High Income Fund, Inc., Helios Multi-Sector High Income Fund, Inc., and Helios Strategic Income Fund, Inc. voted on the following proposals at a stockholder meeting on August 17, 2012. The description of the proposal and number of shares voted are as follows: Helios Advantage Income Fund, Inc. Shares Voted For Shares Voted Against Shares Voted Abstain 1To elect to the Funds’ Board of Directors Stuart A. McFarland — Helios High Income Fund, Inc. Shares Voted For Shares Voted Against Shares Voted Abstain 1To elect to the Funds’ Board of Directors Stuart A. McFarland — Helios Multi-Sector High Income Fund, Inc. Shares Voted For Shares Voted Against Shares Voted Abstain 1To elect to the Funds’ Board of Directors Stuart A. McFarland — Helios Strategic Income Fund, Inc. Shares Voted For Shares Voted Against Shares Voted Abstain 1To elect to the Funds’ Board of Directors Stuart A. McFarland —
